Dykman, J.
This is an appeal from an order dated July 20, 1889, which adjudges the appellant Reon Barnes to be in contempt fora violation of a previous order of the court. The notice of appeal also specified several other orders which he desired to review; but they are all connected with the same proceeding, and require no separate examination. The guilt of the appellant Barnes is fully established in the record before us, and he has well merited the punishment imposed upon him. The persistence of this appellant in his •defense and disobedience of the mandates of the courts seems to be unprecedented in the annals of litigation. This court and the court of appeals have both justified the imposition of a severe punishment upon him for a contempt; and now he is before us again, in an effort to escape from punishment for an act of contumacy of equal enormity with the other. If the majesty of the law is to be maintained, and the authority of the courts is to be vindicated, this man must not escape from severe punishment. The order from which the appeal is taken should be affirmed, with $10 costs and disbursements; and all the orders specified in the notice of appeal should also be confirmed and affirmed.